Citation Nr: 0032407	
Decision Date: 12/12/00    Archive Date: 12/20/00	

DOCKET NO.  99-11 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and tendinitis of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and tendinitis of the left knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain.  

4.  Entitlement to a compensable evaluation for bilateral 
flat feet.  


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1998 and March 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  



FINDINGS OF FACT

1.  The veteran's service-connected patellofemoral syndrome 
and tendinitis of the right knee is currently productive of 
no more than a slight impairment of that knee.

2.  The veteran's service-connected patellofemoral syndrome 
and tendinitis of the left knee is currently productive of no 
more than a slight impairment of that knee.

3.  The veteran's service-connected lumbosacral strain is 
currently productive of no more than a slight limitation of 
motion of the lumbar segment of the spine, with 
characteristic pain on motion.  

4.  The veteran currently suffers from no more than mild 
bilateral acquired pes planus.  




CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for patellofemoral 
syndrome and tendinitis of the right knee is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, Codes 5257, 5260, 5261 (1999).  

2.  An evaluation in excess of 10 percent for patellofemoral 
syndrome and tendinitis of the left knee is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000; 38 C.F.R. Part 4, 
Codes 5257, 5260, 5261 (1999).  

3.  An evaluation in excess of 10 percent for chronic 
lumbosacral strain is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, Codes 5292, 5293, 
5295 (1999).  

4.  A compensable evaluation for bilateral flat feet is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4, Code 5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA compensation and pension examination in December 1997, 
the veteran complained of a "sensation" in his back which 
made it feel as if he were "losing control of his legs."  
According to the veteran, this was especially noticeable on 
the left side of his body.  Reportedly, the veteran had 
injured his low back in 1994, at which time he "strained 
it" during physical labor.  The veteran further commented 
that his low back symptoms tended to occur 
"intermittently."  This is to say that they might occur 5 
to 6 times per month, and last for up to 3 days, though 
usually they lasted for only 10 to 15 minutes.  The veteran 
stated that, to date, he had undergone no "special studies" 
for his back.  He further commented that he could walk 
unlimited distances, and run 2 to 3 miles, as well as 
comfortably lift 50 to 60 pounds.  Regarding his knee pain, 
the veteran complained of tendinitis bilaterally in his 
knees.  According to the veteran, this had been present since 
boot camp in 1993.  The veteran complained of "daily knee 
pain," which was equal on both the lateral and medial 
aspects of his knees.  According to the veteran, this pain 
made it difficult for him to cycle.  Reportedly, the veteran 
had undergone magnetic resonance imaging of his right knee, 
following which he was told that he had a "slight meniscal 
tear."  According to the veteran, he could climb stairs 
without any difficulty, and had never suffered any specific 
traumatic injury to his knees.  As regards foot pain, the 
veteran stated that he had been told that he had "fallen 
arches."  He further stated that he experienced occasional 
foot pain, but that arch supports helped this pain.  
Generally, according to the veteran, he was "asymptomatic."  

On physical examination, the veteran's sensory and motor 
function was within normal limits, and deep tendon reflexes 
were 2+.  Proprioception was within normal limits, as was the 
veteran's vibratory sensation.  Examination of the veteran's 
knees revealed that he could perform a deep knee bend without 
much difficulty, though there was crepitus on passive flexion 
and extension.  Range of motion measurements showed flexion 
to 140 degrees, with extension to 0 degrees, and stable 
medial and lateral collateral ligaments.  The Lachman and 
McMurray tests were negative, and there was no evidence of 
warmth, swelling or erythema.  The veteran's lumbar spine 
displayed a normal contour, and there was no evidence of 
palpable spasm.  Tests of straight leg raising were to 85 
degrees bilaterally.  Lumbar flexion was limited to 80 
degrees by a generalized stiffness.  Extension was to 
35 degrees, as were lateral flexion and rotation bilaterally.  
Examination of the veteran's feet revealed evidence of 
bilateral pes planus, though his gait was normal.  

Radiographic studies of the veteran's lumbosacral spine 
showed no evidence of degenerative disc disease.  
Radiographic studies of the veteran's right and left knees 
were likewise within normal limits.  

In a rating decision of February 1998, the RO granted service 
connection for chronic lumbosacral strain, patellofemoral 
syndrome of the right and left knees, and bilateral pes 
planus, each evaluated as noncompensably disabling.  

In early October 1998, an additional VA compensation and 
pension examination was accomplished.  At the time of 
examination, the veteran gave a history of pes planus since 
1994.  Reportedly, at that time, the veteran was having 
trouble running due to pain in his feet.  According to the 
veteran, the pain in question was present over the balls of 
his feet, and over his arches, and was somewhat more severe 
on the right than the left.  The veteran subsequently sought 
evaluation, and received a diagnosis of fallen arches, for 
which he received treatment with orthotics.  According to the 
veteran, these "inserts" helped the discomfort over the 
heads of his metatarsals, but "hurt his arches."  
Currently, the veteran did not wear orthotics in his shoes 
"at all."  This was because his symptoms had improved 
greatly since he stopped running.  However, according to the 
veteran, were he to start running again, his feet would hurt 
"after running for 15 minutes."  At the time of evaluation, 
the veteran stated that he was not limited from walking by 
his symptoms of pes planus.  

Regarding the veteran's left knee, he stated that 
patellofemoral and iliotibial band tendinitis were diagnosed 
in October of 1993.  At that time, the veteran had been 
experiencing pain in his left knee when participating in 
"runs and hikes."  The veteran received treatment with bed 
rest and Motrin.  He additionally participated in physical 
therapy, and was instructed to use ice after he ran.  
According to the veteran, he had not required cortisone 
injections, and underwent no surgical intervention.  
Currently, the veteran complained of pain in his left knee 
following walking for 10 to 15 minutes "at the mall."  He 
additionally experienced discomfort after climbing one flight 
of stairs.  The veteran stated that he suffered "occasional 
buckling and catching" of the knee, and experienced 
nocturnal symptoms approximately twice per week, usually 
towards the end of the week.  According to the veteran, he 
experienced "chronic low grade pain" during the day.  As a 
result of his knee problems, he had found it necessary to 
give up running and weight lifting.  When questioned, the 
veteran rated his average discomfort as 6 on a scale of 
10 for pain.  The veteran further commented that his right 
sided knee symptoms were equivalent to those on the left 
side, with the exception that his right sided symptomatology 
tended to be slightly worse when going upstairs.  Otherwise, 
historical information pertaining to the veteran's right knee 
was identical to that of the left knee.  

Regarding the veteran's lumbosacral spine, he stated that, in 
January of 1994, he was "pulling on a tracked vehicle," 
when his back "gave out."  At that time, the veteran was 
placed on light duty, and given nonsteroidal anti-
inflammatory medication.  He was additionally "sent to back 
school" for instructions on how to properly employ back 
mechanics.  Currently, the veteran complained of daily 
symptoms of pressure localized to his lower back.  When 
further questioned, the veteran commented that his symptoms 
were located in the left paraspinal musculature, and tended 
to occur at random, or in association with "certain bending 
and rolling activities."  According to the veteran, he 
suffered no associated flares in symptomatology with 
repetitive motion.  He further commented that the discomfort 
in his back "might" radiate toward his knees.  According to 
the veteran, his back had a tendency to "cramp" during the 
night.  Further noted was that the veteran was currently 
unable to perform "squats" with heavy weights.  

On physical examination, the veteran's spine was nontender to 
palpation over the spinous processes in the lumbosacral 
region.  Tests of straight leg raising on the right and left 
were from 0 to 180 degrees, with no discomfort.  Examination 
of the lower extremities revealed no deformities or atrophy.  
The veteran was able to balance on each leg alone, and to 
squat down and rise to a standing position in a normal 
fashion.  At the time of evaluation, the veteran could walk 
on his heels and toes and in a tandem fashion with normal 
amplitude and strength.  On bending at the waist, he could 
bring his fingertips to within 3 inches of his toes.  Range 
of motion measurements showed forward flexion from 0 to 85 
degrees, with backward extension from 0 to 35 degrees, 
lateral rotation from 0 to 35 degrees, and lateral flexion 
from 0 to 40 degrees.  Right and left patellar reflexes were 
2+ and symmetrical, as were the Achilles reflexes.  At the 
time of evaluation, the veteran's sensory examination was 
intact to both pinprick and light touch in all lower 
extremity dermatomes.  

Evaluation of the veteran's knees showed a measurement of 41 
centimeters in circumference bilaterally, with an identical 
examination for each knee.  At the time of evaluation, the 
veteran displayed a full range of motion, that is, from 0 to 
140 degrees.  The anterior drawer sign was negative, as were 
Lachman's and McMurray's signs.  The veteran exhibited stable 
medial and lateral collateral ligaments, and there was no 
evidence of chondromalacia of the patella.  During the course 
of the evaluation, the veteran was noted to have nonspecific 
crepitance throughout the range of motion of his knees.  

Regarding the veteran's feet, there was normal capillary 
blanching and normal skin temperature.  There was no specific 
callous formation, though the veteran showed some scaling 
over the metatarsophalangeal joints on the plantar aspect of 
his right foot.  At the time of evaluation, the veteran 
exhibited slightly fallen arches which corrected readily in 
the standing position.  

As part of his evaluation, the veteran was asked to perform 
repetitive bending and squatting maneuvers.  Repetitive 
bending did not affect his lumbosacral spine, though 
repetitive squatting reportedly made his symptomatology in 
the knees slightly worse.  In the opinion of the examiner, 
this translated into approximately 10 degrees of loss of 
functional range of motion with repetitive activities.  At 
the time of evaluation, there was no evidence of 
fatigability, or of weakened movement or incoordination.  

The pertinent diagnoses were pes planus, by history, and 
examination, with discomfort as described; a history of 
patellofemoral syndrome and iliotibial band tendinitis of the 
right and left knees, with residual discomfort and sequelae 
as described, accompanied by a normal examination, normal 
radiographs, and a functional loss of range of motion of 10 
degrees; and lumbosacral strain, accompanied by discomfort as 
described, a minimally decreased range of motion, a 
"negative DeLuca examination," and normal radiographs.  

In a rating decision of March 1999, the RO granted separate 
10 percent evaluations for patellofemoral syndrome with a 
history of iliotibial band tendinitis of the right and left 
knees, effective from July 20, 1997, the date following the 
veteran's discharge from service.  In that same rating 
decision, the RO continued the previously assigned 
noncompensable evaluations for bilateral pes planus and 
chronic lumbosacral strain.  

During the course of an RO hearing in November 1999, the 
veteran and his spouse testified regarding the severity of 
his service-connected lumbosacral strain and pes planus.  
According to the veteran, his low back symptomatology 
"limited him greatly."  This was to say that the veteran 
could not run more than a tenth of a mile without 
experiencing "sharp pains" in his lower back.  (See 
Transcript, p. 2).  When questioned as to the presence of 
muscle spasms, the veteran stated that, to the best of his 
knowledge, he did not experience such spasms, but only a 
"fluttering" in his lower back.  (See Transcript, p. 7).  
Regarding the veteran's flat feet, he testified that, on 
occasion, his feet would ache, feeling "almost like 
contusions" on the balls of his feet.  (See Transcript, p. 
10).  

In November 1999, a VA fee basis orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  The veteran stated that, of late, his back had 
"bothered him sufficiently" that he had begun training "to 
be a computer technician," rather than continue in his 
present occupation, that of diesel mechanic.  When 
questioned, the veteran stated that it had become evident to 
him that the heavy lifting and bending required of him as a 
mechanic was not going to be compatible with his back 
problems.  The veteran additionally complained of "some 
soreness" in his feet, in particular, some tenderness in the 
ball of his foot which was brought on by running and jumping.  
According to the veteran, he had tried arch supports, but 
they tended "to make things worse."  While the veteran had 
in the past been "quite active athletically," he had not 
been active recently.  In addition to the veteran's feet and 
lower back, he had reportedly been experiencing problems with 
patellofemoral pain in his knees.  

On physical examination, the veteran's general posture and 
appearance were unremarkable.  The veteran's pelvis seemed 
level, and his back appeared straight.  The veteran's knees 
were normally aligned in valgus, and there was evidence of 
mild pes planus.  The veteran's gait was described as "quite 
normal."  He walked well on his tiptoes and heels, and when 
requested to squat, did so "quite nicely."  There was, 
however, very audible snapping and crepitation in both of the 
veteran's patellofemoral joints when he did so.  

Examination of the veteran's spine revealed a normal 
paraspinal muscle tone, with no sign of spasm.  The veteran 
reported an area of soreness in the lumbosacral junction in 
the midline, though that area was not unusually tender on 
palpation.  Range of motion of the veteran's back was within 
normal limits for extension and side bending, but appeared to 
be somewhat limited in flexion.  This is to say that, on 
flexion, the veteran's fingertips reached to within 12 inches 
of his toes, though with no detectable spasm.  Flexion, as 
noted, was to within 12 inches of the veteran's toes, with 
extension and right and left bending to 25 degrees.  Manual 
muscle testing in the lower extremities showed normal 
strength in all muscle groups.  Straight leg testing in a 
supine position was negative up to 80 degrees, with slight 
hamstring tightness above that point.  Deep tendon reflexes 
were within normal limits, as were limb measurements of the 
veteran's thighs and calves.  The veteran's knees were only 
superficially examined, but revealed full extension and 
flexion accompanied by patellofemoral crepitation 
bilaterally, and no sign of warmth or effusion.  

Examination of the veteran's feet showed no developed 
calluses, though there was some slight scaliness and 
thickening under the metatarsal heads on the right (but not 
the left).  This was thought to be some incipient callous 
formation rather than a dermatosis.  On palpation, there was 
slight tenderness in the proximal portion of the arch near 
the heel, but with no areas of exquisite tenderness.  The 
veteran's Achilles tendon was nontender and of a normal 
caliber, and both pulses and sensation were intact throughout 
both feet.  

Radiographic studies of the lumbar spine revealed five lumbar 
segments of normal anatomical appearance.  The sacroiliac 
joints were likewise unremarkable in appearance.  On lateral 
view, the veteran's lower back showed some slight flattening 
of the normal lordotic curve, though with no evidence of spur 
formation at any level.  The disc spaces appeared to be 
fairly well maintained, though a minimal decrease in the area 
of the fourth lumbar vertebra and first sacral segment space 
could not be excluded.  At the time of evaluation, there was 
some variability in height, though in the opinion of the 
examiner this could well be in the normal range.  The length 
of the pedicles in veteran's low back region seemed slightly 
less than average, though plain X-rays were "not a good way 
for evaluating spinal stenosis."  

The pertinent diagnoses were chronic low back pain, possibly 
secondary to degenerative disc disease, but with no evidence 
of disc herniation, radiculitis, or radiculopathy; bilateral 
patellofemoral chondromalacia and pain syndrome; mild 
bilateral pes planus; and possible mild bilateral plantar 
fasciitis.  

Regarding the veteran's lower back, it was the opinion of the 
examiner that radiographic studies were essentially normal, 
though the possibility of a very mild narrowing of the L5 - 
S1 disc space could not be excluded.  In any case, there was 
certainly no evidence of sclerosis or spur formation.  Though 
the veteran's pedicles might be slightly short, predisposing 
him somewhat to spinal stenosis, he was currently showing no 
symptoms of that particular disability.  Moreover, in the 
veteran's history and current examination there was no 
suggestion of radiculitis or radiculopathy, or of an actual 
disc herniation.  

Regarding the veteran's feet, the examiner was of the opinion 
that the veteran did indeed have a mild pes planus.  However, 
the pes planus itself was not necessarily symptomatic.  
Apparently, the veteran had experienced some symptoms of 
metatarsalgia in the past, and currently showed some slight 
thickening and scaling of the skin underneath the right 
metatarsal heads.  In the opinion of the examiner, while the 
veteran was experiencing some discomfort "back in the arch" 
(of his feet), this was more likely secondary to plantar 
fasciitis than to actual pes planus.  In any case, it was not 
currently of a severity sufficient to make a firm diagnosis.  
While the veteran did demonstrate a very slight loss of 
inversion of his left foot, this was of questionable 
significance.  

Further noted was that the veteran appeared to have some 
decreased forward flexion.  While outside records indicated 
that he had not been able to touch his toes during any of his 
prior examinations, this was usually on the order of from 2 
to 3 inches.  On present examination, the veteran lacked 12 
inches of touching his toes, yet his appearance "did not 
make the examiner confident that this was organic in 
nature."  Rather, the veteran's straight leg maneuvers 
indicated that the measured distance of 12 inches from his 
fingers to his toes might well be "unreliable."  

In the opinion of the examiner, based on the examination 
findings, the veteran presented as a man with "substantial" 
subjective complaints, yet very little, if any, objective 
findings to confirm such complaints.  While the veteran 
reported difficulty with any prolonged standing, walking, 
lifting, or bending, he additionally stated that his back 
tended to "act up" without provocation in most situations.  
Accordingly, the examiner was of the opinion that the veteran 
did, in fact, have some chronic mechanical low back pain, 
most probably related to degenerative disc disease.  However, 
there might well be some "significant functional overlay" 
on top of this.  Further noted was that, at the time of 
examination, the veteran displayed "unequivocal evidence" 
of patellofemoral chondromalacia.  

The examiner subsequently concluded that since there were 
some apparent discrepancies in the veteran's subjective and 
objective findings, issues such as "DeLuca" factors, as 
well as strength, speed, coordination, and endurance, were 
"completely unreliable."  In the opinion of the examiner, 
while the strength of the veteran's lower back and his 
"speed of motion" might be slightly decreased, there was 
"no evidence of coordination difficulties."  Endurance, 
however, did appear to be somewhat diminished.  In the 
opinion of the examiner, it was impossible to measure or 
characterize certain of the veteran's difficulties, since the 
objective measurements, with the possible exception of 
forward flexion, which was somewhat questionable, were all 
essentially in the normal range.  

Were the examiner to express an opinion regarding the 
veteran's low back disability, that opinion would be that the 
veteran likely had some chronic low back pain which could 
most accurately be characterized as intermittent and slight, 
with an occasional increase to "moderate" on those 
occasions involving heavy and repetitive strenuous lifting, 
bending, or stooping.  With regard to the veteran's feet, he 
did appear to have some metatarsalgia which, in the opinion 
of the examiner, was in the "mild to slight category," 
accompanied by some intermittent plantar fasciitis in the 
arch, which was likely in the "mild to slight" category, 
and precipitated by prolonged activities involving the feet.  

In a Hearing Officer's decision of December 1999, the 
veteran's chronic lumbosacral strain was increased to 10 
percent, effective from July 20, 1997, the date following the 
veteran's discharge from service.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  Moreover, it is the intent of the Schedule for 
Rating Disabilities (Part 4) to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (1999).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (1999); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the case at hand, service connection and initial 
noncompensable evaluations for the disabilities at issue were 
made effective July 20, 1997, the date following the 
veteran's discharge from service.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans' Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

In the present case, by a rating decision of March 1999, the 
RO increased the veteran's previous noncompensable 
evaluations for patellofemoral syndrome of the right and left 
knees, with a history of iliotibial band tendinitis to 10 
percent, effective July 20, 1997.  On VA compensation and 
pension examination in December 1997, the veteran was able to 
perform a deep knee bend without much difficulty, though 
there was some crepitus on passive flexion and extension.  
Flexion was to 140 degrees, with extension to 0 degrees.  At 
the time of examination, the medial and lateral collateral 
ligaments were stable, and there was no evidence of warmth, 
swelling, or erythema.  Both Lachman's and McMurray's tests 
were negative.  While on more recent VA compensation and 
pension examination in October 1998, the veteran complained 
of pain in his knees, as well as "occasional" buckling and 
catching, on physical examination, there was a full range of 
motion of each knee, that is, from 0 to 140 degrees.  The 
anterior drawer, as well as Lachman's and McMurray's signs, 
were again negative, and both the medial and lateral 
collateral ligaments were stable.  Repetitive squatting 
appeared to make the veteran's knee symptomatology slightly 
worse, translating into an approximate 10 degrees of loss of 
function and range of motion for such activities, but with no 
evidence of fatigability, weakened movement, or 
incoordination.  While on recent VA fee basis orthopedic 
examination in November 1999, the veteran's knees were only 
"superficially examined," that examination revealed full 
extension and flexion, accompanied by patellofemoral 
crepitation, but no signs of either warmth or effusion.  

The Board observes that the 10 percent evaluation currently 
in effect for each of the veteran's knees contemplates the 
presence of slight impairment, including recurrent 
subluxation or lateral instability, and/or a limitation of 
flexion to 45 degrees, or limitation of extension to 10 
degrees.  38 C.F.R. Part 4, Codes 5257, 5260, 5261 (1999).  A 
10 percent evaluation is additionally in order where there is 
a functional loss due to pain, supported by adequate 
pathology.  38 C.F.R. §§ 4.40, 4.59 (1999); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In order to warrant an 
increased evaluation, there would of necessity need to be 
demonstrated the presence of moderate impairment of either or 
both knees, and/or a limitation of flexion to 30 degrees, or 
limitation of extension to 15 degrees.  38 C.F.R. Part 4, 
Codes 5257, 5260, 5261 (1999).  

As is clear from the above, the veteran currently exhibits a 
full range of motion of each of his knees.  There currently 
exists no evidence of warmth or effusion, or any instability 
of the ligaments of either of the veteran's knees.  
Nonetheless, the veteran has consistently complained of pain 
when walking and on climbing stairs, as well as occasional 
"buckling and catching."  In the opinion of a VA examiner, 
"repetitive squatting" tended to make the veteran's knee 
symptomatology "slightly worse," equivalent to an 
approximate 10 degree loss of functional range of motion.  
Based on such findings, the Board is of the opinion that the 
10 percent evaluation currently in effect for each of the 
veteran's knees is appropriate, based on a functional loss 
due to pain supported by adequate pathology.  However, an 
evaluation in excess of 10 percent is not warranted, inasmuch 
as the veteran does not currently exhibit symptomatology 
commensurate with such a rating.  

Turning to the issue of an increased evaluation for the 
veteran's service-connected lumbosacral strain, the Board 
notes that, in a Hearing Officer's decision of December 1999, 
the veteran's previous noncompensable evaluation was 
increased to 10 percent, effective from July 20, 1997, the 
date following the veteran's discharge from service.  On VA 
examination in December 1997, deep tendon reflexes were 2+, 
and both proprioception and vibratory sensation were within 
normal limits.  The veteran's lumbar spine displayed a normal 
contour, with no evidence of any palpable spasm.  

On subsequent VA examination in October 1998, the veteran was 
able to walk on his heels and toes in a tandem fashion, with 
normal amplitude and strength.  Moreover, on bending at the 
waist, he could bring his fingertips to within 3 inches of 
his toes.  Sensory examination was intact to both pinprick 
and light touch in all dermatomes of the veteran's lower 
extremities.  

The Board observes that, while on more recent VA orthopedic 
examination in November 1999, there was some limitation of 
flexion of the veteran's lower back, tests of both extension 
and side bending were within normal limits.  Manual muscle 
testing in the lower extremities revealed normal strength in 
all muscle groups, and there was no sign of spasm.  In the 
opinion of the examiner, while the veteran did in fact suffer 
from some chronic low back pain, this was most accurately 
characterized as "intermittent" and "slight" with only an 
occasional increase to "moderate" for those activities 
involving heavy and repetitive strenuous lifting, and/or 
bending and stooping.  

The 10 percent evaluation currently in effect for the 
veteran's service-connected low back disability contemplates 
the presence of slight limitation of motion of the lumbar 
segment of the spine, and/or characteristic pain on motion.  
38 C.F.R. Part 4, Codes 5292, 5295 (1999).  A 10 percent 
evaluation is likewise in order where there is demonstrated 
evidence of mild intervertebral disc syndrome.  38 C.F.R. 
Part 4, Code 5293 (1999).  In order to warrant an increased 
evaluation, there would, of necessity, need to be 
demonstrated the presence of moderate limitation of motion of 
the lumbar spine, and/or muscle spasm on extreme forward 
bending with a unilateral loss of lateral spine motion in a 
standing position.  38 C.F.R. Part 4, Codes 5292, 5295 
(1999).  An increased evaluation would, likewise, be 
indicated were there to be evidence of moderate 
intervertebral disc syndrome, with recurring attacks.  38 
C.F.R. Part 4, Code 5293 (1999).  However, as is clear from 
the above, the veteran currently exhibits no such 
symptomatology.  In point of fact, recent examinations have 
proven negative for evidence of muscle spasm, or for more 
than a mild limitation of motion of the lumbar segment of the 
veteran's spine.  While a question has been raised as to the 
presence of intervertebral disc syndrome, there currently 
exists no clinical evidence of disc herniation, or of either 
radiculitis or radiculopathy.  Indeed, as of the time of the 
veteran's most recent orthopedic examination, his low back 
problems have been described as "intermittent and slight."  
Based on such findings, the Board is of the opinion that the 
10 percent evaluation currently in effect for the veteran's 
service-connected lumbosacral spine is appropriate, and that 
an increased rating is not warranted. 

Finally, turning to the issue of an increased evaluation for 
service-connected bilateral flat feet, the Board observes 
that, on VA compensation and pension examination in October 
1998, the veteran stated that his symptoms (of pes planus) 
had "improved greatly" since he had stopped running.  While 
according to the veteran, were he to "start running again," 
his feet would hurt "after 15 minutes," he was not 
currently limited by his symptoms from walking.  A physical 
examination of the veteran's feet conducted at that time 
showed normal capillary blanching and normal skin 
temperature, and no evidence of any specific callous 
formation.  The veteran's arches, while "mildly fallen," 
corrected readily in a standing position.  

On more recent VA examination in November 1999, the veteran's 
pes planus was described as only "mild."  Indeed, at the 
time of examination, the examiner was of the opinion that the 
veteran's pes planus itself was not necessarily symptomatic.  
Discomfort present in the back of the veteran's arch was felt 
to be most likely secondary to plantar fasciitis, and not to 
pes planus.  

The Board observes that the noncompensable evaluation 
currently in effect contemplates the presence of mild 
bilateral acquired flat foot (that is, pes planus) with 
symptoms which are relieved by built up shoes or arch 
supports.  In order to warrant an increased, which is to say, 
10 percent evaluation, there would of necessity need to be 
demonstrated the presence of moderate bilateral acquired flat 
foot where the weight bearing lines are over or medial to the 
great toes, and there is inward bowing of the tendo achillis 
and pain on manipulation and use of the feet.  38 C.F.R. Part 
4 (Code 5276) (1999).  At present, there exists no evidence 
that the veteran's weight bearing lines are such as to 
warrant an increased evaluation.  Moreover, based on the 
entire evidence of record, it is clear that the veteran 
currently experiences no more than mild bilateral pes planus.  
Under such circumstances, the Board is of the opinion that 
the noncompensable evaluation presently in effect is 
appropriate, and that an increased rating is not warranted.  


ORDER

An increased evaluation for patellofemoral syndrome and 
tendinitis of the right knee is denied.  

An increased evaluation for patellofemoral syndrome and 
tendinitis of the left knee is denied.  

An increased evaluation for chronic lumbosacral strain is 
denied.  

An increased evaluation for bilateral flat feet is denied.  



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals



 

